DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 6-13, 17-21, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peleg et al. (US 2014/0014126A1) in view of Lins (US 7674429).

Peleg discloses in reference to claim:

1. A cartridge for an e-vaping device, comprising: a reservoir 110 configured to hold a pre-vapor formulation; a dispensing interface 201 configured to draw the pre-vapor formulation from the reservoir; a heating element 202 coupled to the dispensing interface, the heating element configured to 

	Peleg does not disclose a[n] [electrically] conductive element extending through an interior of the dispensing interface. 
	Peleg does disclose a[n] [electrically] conductive element 206 extending near the dispensing interface.
	Lins discloses a wick vaporizer with a wick 7 that is fabricated from a nonconductive porous material such as wool felt, porous polypropylene or similar material.  The wick material is saturated with the desired aromatic liquid.  The electrode (conductive element) is preferably inserted into the wick so that the entire electrode is covered by the wick.
		It would have been obvious to one of skill in the art at the time the invention was made to modify the Peleg device to include the features taught by Lins such the conductive 
element as taught by Lins is inserted into the center of the wick of Peleg and connected as suggested by Peleg with respect to the conductive element 206.  By providing a conductive element through the wick of Peleg, the need for additional space for the element 206 is eliminated while the function can be maintained. 

2. The cartridge of claim 1, wherein the conductive element at least partially extends along a central longitudinal axis of the dispensing interface. See Lins

3. The cartridge of claim 1, wherein the dispensing interface includes a fibrous wicking material; and the conductive element is woven through an interior of the fibrous wicking material.  See Lins.



5. The cartridge of claim 1, wherein the heating element has a first temperature coefficient of electrical resistivity; the conductive element has a second temperature coefficient of electrical resistivity; and the second temperature coefficient of electrical resistivity is greater than the first temperature coefficient of electrical resistivity. 


6. The cartridge of claim 1, wherein the dispensing interface is configured to establish a bridge electrical circuit between the heating element and the conductive element when an amount of pre-vapor formulation drawn into the dispensing interface is greater than or equal to a threshold amount. 
 	Lins teaches an electrical circuit from the electrode through the saturated wick to the outside of the wick.  As such the bridge circuit would be set up with the proposed modifications above. 

7. The cartridge of claim 6, further comprising: a sensor wire coupled to the dispensing interface separately from the conductive element and the heating element, the sensor wire being configured to carry an electrical signal propagating through the bridge electrical circuit. 
Peleg discloses a separate sensing wire/circuit side by side with the heating element and wick. 

8. An e-vaping device, comprising: a cartridge, the cartridge including, a reservoir 110 configured to hold a pre-vapor formulation; a dispensing interface 201 configured to draw the pre-vapor formulation from the reservoir; a heating element  202 coupled to the dispensing interface, the heating element configured to heat pre-vapor formulation drawn into the dispensing interface, the heating element 202 
Peleg does not disclose a[n] [electrically] conductive element extending through an interior of the dispensing interface. 
	Peleg does disclose a[n] [electrically] conductive element 206 extending near the dispensing interface.
	Lins discloses a wick vaporizer with a wick 7 that is fabricated from a nonconductive porous material such as wool felt, porous polypropylene or similar material.  The wick material is saturated with the desired aromatic liquid.  The electrode (conductive element) is preferably inserted into the wick so that the entire electrode is covered by the wick.
		It would have been obvious to one of skill in the art at the time the invention was made to modify the Peleg device to include the features taught by Lins such the conductive 
element as taught by Lins is inserted into the center of the wick of Peleg and connected as suggested by Peleg with respect to the conductive element 206.  By providing a conductive element through the wick of Peleg, the need for additional space for the element 206 is eliminated while the function can be maintained. 


9. The e-vaping device of claim 8, wherein, the heating element has a first temperature coefficient of electrical resistivity; the conductive element has a second temperature coefficient of electrical resistivity; and the second temperature coefficient of electrical resistivity is greater than the first temperature coefficient of electrical resistivity. 


By providing a conductive element through the wick of Peleg said conductive element will receive heat from the heating element through the wick, and the change in resistance can be used to establish the temperature of the wick, the need for additional space for the element 206 is eliminated while the function can be maintained. 


11. The e-vaping device of claim 10., wherein the control circuitry is configured to control the electrical power supplied to the heating element to maintain the temperature of the dispensing interface below a threshold temperature. 
By providing a conductive element through the wick of Peleg said conductive element will receive heat from the heating element through the wick, and the change in resistance can be used to establish the temperature of the wick, the need for additional space for the element 206 is eliminated while the function can be maintained. 


12. The e-vaping device of claim 10, wherein the control circuitry is configured to detect changes in the electrical resistance of the conductive element, the changes having a magnitude of at least one milliohm. 
By providing a conductive element through the wick of Peleg said conductive element will receive heat from the heating element through the wick, and the change in resistance can be used to 


13. The e-vaping device of claim 8, wherein, the dispensing interface is configured to establish a bridge electrical circuit between the heating element and the conductive element when an amount of pre-vapor formulation drawn into the dispensing interface is greater than or equal to a threshold amount. 
Lins teaches an electrical circuit from the electrode through the saturated wick to the outside of the wick.  As such the bridge circuit would be set up with the proposed modifications above. 




17. The e-vaping device of claim 8, wherein the power supply includes a rechargeable battery. 
Peleg discloses when the battery is charging, the reference information may also be cleared.
18. The e-vaping device of claim 8, wherein the cartridge and the power supply are configured to be removably connected to each other. 
	The battery 106 may be a separate/removable assembly.

19. A method, comprising: coupling a dispensing interface to a reservoir to configure the dispensing interface to draw a pre-vapor formulation from the reservoir; coupling a heating element to the dispensing interface such that, the heating element extends along an outer surface of the dispensing interface, and the heating element is operable to heat pre-vapor formulation drawn into the dispensing interface; configuring a conductive element to be within an interior of the dispensing interface such that 
Peleg does not disclose a[n] [electrically] conductive element extending through an interior of the dispensing interface. 
	Peleg does disclose a[n] [electrically] conductive element 206 extending near the dispensing interface.
	Lins discloses a wick vaporizer with a wick 7 that is fabricated from a nonconductive porous material such as wool felt, porous polypropylene or similar material.  The wick material is saturated with the desired aromatic liquid.  The electrode (conductive element) is preferably inserted into the wick so that the entire electrode is covered by the wick.
	It would have been obvious to one of skill in the art at the time the invention was made to modify the Peleg method to include the features taught by Lins such the conductive 
element as taught by Lins is inserted into the center of the wick of Peleg and connected as suggested by Peleg with respect to the conductive element 206.  By providing a conductive element through the wick of Peleg said conductive element will receive heat from the heating element through the wick, and the change in resistance can be used to establish the temperature of the wick, the need for additional space for the element 206 is eliminated while the function can be maintained. 

20. The method of claim 19, wherein, the heating element has a first temperature coefficient of electrical resistivity; the conductive element has a second temperature coefficient of electrical resistivity; and the second temperature coefficient of electrical resistivity is greater than the first temperature coefficient of electrical resistivity. 
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 	According to at least Rationale E above, one of skill would find only a limited number of possibilities to choose from regarding the relative resistivity of the heater and conductive element, each having predictable results as such a modification to any of the finite number of solutions --i.e. 
--the second temperature coefficient of electrical resistivity is greater than the first temperature coefficient of electrical resistivity or 
--the second temperature coefficient of electrical resistivity is less than the first temperature coefficient of electrical resistivity or 
--the second temperature coefficient of electrical resistivity is equivalent to the first temperature coefficient of electrical resistivity.


21. The method of claim 19, further comprising: electrically coupling control circuitry to at least the conductive element, the control circuitry configured to, determine an electrical resistance of the conductive element; determine a temperature of the dispensing interface based on the electrical 
Peleg discloses controlling the device based on the resistance of the conductive element 206. One of skill in the art would find it obvious to modify the device to similarly function with the conductive element as taught by Lins. 

23. The method of claim 19, further comprising: configuring the conductive element to be within the interior of the dispensing the interface such that the conductive element is configured to only receive heat from the heating element through the interior of the dispensing interface.  Note the modification with Lins leads to the claimed result of the conductive element is configured to only receive heat from the heating element through the interior of the dispensing interface.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13, 17-21 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 16-20, 22 of U.S. Patent No. 10,278,423.  Claims 14-16, 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-15 and 21 of U.S. Patent No. 10,278,423. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower is scope by requiring wherein the heating element has a first temperature coefficient of electrical resistivity, wherein the conductive element has a second temperature coefficient of electrical resistivity, wherein the second temperature coefficient of electrical resistivity is greater than the first temperature coefficient of electrical resistivity, wherein the second temperature coefficient of electrical resistivity is at least about 1.5.times.10^-4 microohms-. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tsc


/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761